DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 19 September 2022. By this amendment, claims 1, 6 and 8 are amended and claims 9-11 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chooi et al (US Patent Application Publication 2002/0064970) in view of Srividya et al (US Patent Application Publication 2012/0037902) and Watanabe (USPN 9,064,802).
Regarding claim 1, Chooi et al disclose a semiconductor device in which a field effect transistor and a capacitor are electrically connected, 
wherein the field effect transistor comprises a semiconductor layer which includes a source and a drain [see Fig. 4], a dielectric layer 48 on the semiconductor layer, and a gate electrode 64 on the dielectric layer,
wherein the capacitor comprises a first electrode 44, a second electrode 52 disposed to be spaced apart from the first electrode, and a hafnium oxide (HfOx) layer 48 disposed between the first electrode and the second electrode.
Chooi et al do not specifically disclose wherein the hafnium oxide layer is crystallized, nor a seed layer on the hafnium oxide layer, nor specifically wherein the hafnium oxide layer has a permittivity in a range from about 30 to about 70. One such as Srividya et al disclose the use of hafnium oxide layers in semiconductor devices, as insulator layers 162 in capacitors, wherein the hafnium oxide is crystallized [see paragraph 0095]. It would have been obvious to one of ordinary skill in the art at the time of invention to use a crystallized hafnium oxide because Srividya et al disclose wherein crystallization increases the permittivity of the hafnium oxide to levels greater than the “about 22 to about 25” of substantially pure, i.e. uncrystallized, hafnium oxide [see paragraph 0036], likely, but not specifically, wherein the hafnium oxide layer has a permittivity in a range from about 30 to about 70. Furthermore, Srividya et al disclose the inclusion of a seed layer on the hafnium oxide layer, wherein the seed layer includes hafnium [see paragraph 0074]. It would have been obvious to one of ordinary skill in the art at the time of invention to include the hafnium-containing seed layer of Srividya et al in the device of Chooi et al because Srividya et al disclose that the seed layer helps the hafnium oxide layer adopt the tetragonal crystal structure [see paragraph 0074].
While Srividya et al disclose that the crystallized hafnium oxide in the tetragonal phase has a higher permittivity than the range of “about 22 to about 25,” Srividya et al do not disclose wherein the permittivity of the crystallized hafnium oxide is in the range of about 30 to about 70. One such as Watanabe discloses the use of crystallized hafnium oxide as an insulating layer in a capacitor and/or transistor, and furthermore disclose wherein the crystallized hafnium oxide has a permittivity in a range from about 30 to about 70 [see col. 11, lines 7-11]. The permittivity of a material is an inherent characteristic based on the material choice and other factors, including crystal structure. 
Regarding claim 2, the prior art of Chooi et al, Srividya et al and Watanabe disclose the semiconductor device of claim 1. Furthermore to the hafnium oxide layer, Srividya et al disclose wherein the hafnium oxide layer further comprises ZrO2 or Al2O3 [see paragraphs 0074 and 0095].
Regarding claims 3 and 5, the prior art of Chooi et al, Srividya et al and Watanabe disclose the semiconductor device of claim 1. Furthermore to the hafnium oxide and the seed layers, Srividya et al disclose wherein the hafnium oxide layer and the seed layer have thicknesses in the range of about 75Å, which substantially overlaps the claimed ranges [see paragraph 0066].
Regarding claim 6, the prior art of Chooi et al, Srividya et al and Watanabe disclose the semiconductor device of claim 1. Furthermore, Chooi et al disclose wherein at least one of the first or second electrodes comprises at least one material selected from the group consisting of Al, Si, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, Rb, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, In, Sn, Sb, Te, Cs, BaHf, Ta, W, Re, Os, Ir, Pt, and Au or a material including the at least one material and a nitride or an oxide [see paragraph 0045].
Regarding claim 7, the prior art of Chooi et al, Srividya et al and Watanabe disclose the semiconductor device of claim 1. Furthermore to the crystallized hafnium oxide layer, Srividya et al disclose wherein the hafnium oxide layer is crystallized in an orthorhombic phase or a tetragonal phase [see paragraph 0074].
Regarding claim 9, the prior art of Chooi et al, Srividya et al and Watanabe disclose the semiconductor device of claim 1. Furthermore to the seed layer, Srividya et al disclose wherein the seed layer further includes at least one material selected from the group consisting of Be, B, Na, Mg, Al, K, Ca, Sc, Ti, V, Cr, Mn, Fe, Ni, Cu, Zn, Ga, Ge, Rb, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, In, Sn, Sb, Te, Cs, Ba, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ta, W, Re, Os, Ir, Pt, Au, Hg, Tl, Pb, Bi, Po, Fr, Ra, Ac, Th, Pa and U [see paragraph 0074].
Regarding claim 10, the prior art of Chooi et al, Srividya et al and Watanabe disclose the semiconductor device of claim 1. Furthermore to the seed layer, Srividya et al disclose wherein the seed layer has a cobalt content of 10% or less [see paragraph 0074; the seed layer comprises a mixture of hafnium oxide and aluminum oxide; there is no cobalt mentioned, and thus the cobalt content is significantly less than 10%].
Regarding claim 11, the prior art of Chooi et al, Srividya et al and Watanabe disclose the semiconductor device of claim 1. Furthermore, Chooi et al disclose wherein the semiconductor device is incorporated in a dynamic random access memory (DRAM) [see paragraph 0022].

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 4, the prior art of record fails to teach or make reasonably obvious wherein the seed layer comprises hafnium cobalt oxide (HfCoOx) or hafnium silicon oxide (HfSiOx); and regarding dependent claim 8, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, a silicon dioxide layer between the substrate and the hafnium oxide layer.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899